Exhibit 10.1

Published CUSIP Numbers:

Deal:  31947RAD3

Revolver:  31947RAE1

Term Loan:  31947RAF8

 

FIRST AMENDMENT

 

TO

 

CREDIT AGREEMENT

 

Dated as of October 6, 2015

 

among

 

FIRST CHOICE ER, LLC,

as the Borrower,

 

ADEPTUS HEALTH LLC,

and

CERTAIN OF ITS SUBSIDIARIES PARTY HERETO,

as the Guarantors,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

 

and

 

THE LENDERS PARTY HERETO

 

 

BANK OF MONTREAL

and

SUNTRUST BANK,

as Co-Syndication Agents

 

REGIONS BANK

and

FIFTH THIRD BANK,

as Co-Documentation Agents

 

Arranged By:

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BMO CAPITAL MARKETS CORP.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 



EAST\136442819.1 

--------------------------------------------------------------------------------

 



FIRST AMENDMENT

 

THIS FIRST AMENDMENT (this “Amendment”) dated as of August 12, 2016 to the
Credit Agreement referenced below is by and among FIRST CHOICE ER, LLC, a Texas
limited liability company (the “Borrower”), ADEPTUS HEALTH LLC, a Delaware
limited liability company (“Holdings”), the Guarantors identified on the
signature pages hereto, the Lenders identified on the signature pages hereto and
Bank of America, N.A., in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of October 6, 2015 by and
among the Borrower, the Guarantors identified therein, the Lenders identified
therein and the Administrative Agent; and

 

WHEREAS, pursuant to Section 2.16 of the Credit Agreement the Borrower has the
right to increase the Aggregate Revolving Commitments subject to the terms and
conditions therein;

 

WHEREAS, the Borrower has requested an Incremental Revolving Increase; and

 

WHEREAS, each of the Lenders identified on the signature pages hereto (each an
“Incremental Lender”) has agreed to increase its Revolving Commitment on the
terms and conditions set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.Defined Terms.  Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

 

2.Increase in Aggregate Revolving Commitments.  The Aggregate Revolving
Commitments are increased pursuant to Section 2.16 of the Credit Agreement to
$70,000,000.  The Revolving Commitment of each Incremental Lender is increased
by the amount set forth opposite such Lender’s name on Exhibit A attached
hereto.  Immediately after giving effect to such increase of the Aggregate
Revolving Commitments and the increase of each Incremental Lender’s Revolving
Commitment as set forth on Exhibit A attached hereto, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
(x) the L/C Issuer a risk participation in each outstanding Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit and (y) the Swing Line Lender a risk
participation in each outstanding Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Swing
Line Loan.  If any Revolving Loans are outstanding on the date hereof, each
Incremental Lender shall make Revolving Loans, the proceeds of which shall be
applied by the Administrative Agent to prepay Revolving Loans of the existing
Lenders, in an amount necessary such that after giving effect thereto the
outstanding Revolving Loans are held ratably among all of the Lenders with a
Revolving Commitment (based on its Applicable Percentage of the Aggregate
Revolving Commitments set for opposite such Lender’s name on Exhibit A attached
hereto) and the Borrower shall pay any amounts required pursuant to Section 3.05
of the Credit Agreement as a result of any such prepayment of Revolving Loans of
existing Lenders.





2

EAST\136442819.1 

--------------------------------------------------------------------------------

 



3.Amendments to Credit Agreement.  

 

3.1In Section 1.01 of the Credit Agreement, the definition of “Aggregate
Revolving Commitments” is amended in its entirety to read as follows:

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.  The amount of the Aggregate Revolving Commitments in effect on the
effective date of the First Amendment to this Agreement is Seventy Million
Dollars ($70,000,000).

 

3.2Schedule 2.01 to the Credit Agreement (Commitments and Applicable
Percentages) is amended in its entirety to read as set forth on Exhibit A
hereto.

 

4.Conditions Precedent.  This Amendment shall become effective as of the date
hereof upon the satisfaction of the following conditions precedent:

 

4.1Amendment.  Receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower, the Guarantors, the Incremental Lenders and
the Administrative Agent. 

 

4.2Opinion of Counsel.  Receipt by the Administrative Agent of opinions of legal
counsel to the Loan Parties in form and substance reasonably acceptable to the
Administrative Agent, addressed to the Administrative Agent and each Lender,
dated as of the date hereof.

 

4.3Certified Resolutions.    Receipt by the Administrative Agent of a
certificate of each Loan Party dated as of the date hereof signed by a
Responsible Officer of such Loan Party certifying and attaching resolutions
adopted by the board of directors or equivalent governing body of such Loan
Party approving this Amendment.

 

4.4Closing Certificate.  Receipt by the Administrative Agent of a Pro Forma
Compliance Certificate demonstrating that after giving effect to the incurrence
of the Incremental Revolving Increase on a Pro Forma Basis (and for purposes of
this calculation assuming the Incremental Revolving Increase is fully drawn) (A)
the Loan Parties would be in compliance with the financial covenants set forth
in Section 7.11 of the Credit Agreement recomputed as of the end of the period
of the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 6.01(a) or (b) of the Credit
Agreement and (B) the Consolidated Net Leverage Ratio would not be greater than
0.25 times less than the maximum Consolidated Net Leverage Ratio permitted under
Section 7.11 of the Credit Agreement as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 6.01(a) or (b) of the Credit Agreement.

 

4.5Fees.  Receipt by the Administrative Agent and the Incremental Lenders of any
fees required to be paid on or before the Closing Date.   

 

4.6Attorney Costs.  The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the date hereof, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

5.Amendment is a “Loan Document”.  This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including,

3

EAST\136442819.1 

--------------------------------------------------------------------------------

 



without limitation, all such references in the representations and warranties in
the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment.

 

6.Representations and Warranties; No Default.  Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in Article V of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct in all material respects on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (b) no Default
exists.

 

7.Reaffirmation of Obligations.  Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents, agreements and instruments executed in connection with this Amendment
do not operate to reduce or discharge such Loan Party’s obligations under the
Loan Documents.

 

8.Reaffirmation of Security Interests.  Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment and all documents, agreements and instruments
executed in connection with this Amendment do not in any manner impair or
otherwise adversely affect any of the Liens granted in or pursuant to the Loan
Documents.

 

9.No Other Changes.  Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

 

10.Counterparts; Delivery.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

 

11.Governing Law.  This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

 

[SIGNATURE PAGES FOLLOW]

 



4

EAST\136442819.1 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF,  the parties hereto have caused this First Amendment to be
duly executed as of the date first above written.

 

BORROWER:FIRST CHOICE ER, LLC, a Texas limited liability company

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer

 

 

 

GUARANTORS:ADEPTUS HEALTH LLC, a Delaware limited liability company

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer

 

 

OPFREE LICENSING LP, a Texas limited partnership

OPFREE RE INVESTMENTS, LTD., a Texas limited partnership

 

By: ECC MANAGEMENT, LLC, a Texas limited liability company, general partner of
each of the foregoing companies

 

By: FIRST CHOICE ER, LLC, a Texas limited liability company, sole member of each
of the foregoing companies

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer

 



EAST\136442819.1 

--------------------------------------------------------------------------------

 



GUARANTORS CONTINUED:

ADEPTUS HEALTH COLORADO HOLDINGS LLC, a Texas limited liability company

ADEPTUS HEALTH MANAGEMENT LLC, a Texas limited liability company

ADEPTUS HEALTH PHOENIX HOLDINGS LLC, a Texas limited liability company

ADEPTUS HEALTH VENTURES LLC, a Texas limited liability company

ADPT DFW HOLDINGS LLC, a Texas limited liability company

ADPT HOUSTON HOLDINGS LLC, a Texas limited liability company

ADPT NEW ORLEANS HOLDINGS LLC, a Texas limited liability company

ADPT-CO MPT HOLDINGS LLC, a Texas limited liability company

ADPT-CO RE HOLDINGS LLC, a Texas limited liability company

First Texas Hospital Cy-Fair LLC, a Texas limited liability company

FTH HOUSTON PARTNERS LLC, a Texas limited liability company

 

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer



EAST\136442819.1 

--------------------------------------------------------------------------------

 



GUARANTORS CONTINUED:

CINCO RANCH MEDICAL CENTER LLC, a Texas limited liability company

CONVERSE MEDICAL CENTER LLC, a Texas limited liability company

CREEKSIDE FOREST MEDICAL CENTER LLC, a Texas limited liability company

HELOTES MEDICAL CENTER LLC, a Texas limited liability company

NORTHWEST HARRIS COUNTY MEDICAL CENTER LLC, a Texas limited liability company

VICTORY LAKES MEDICAL CENTER LLC, a Texas limited liability company

 

By: FIRST CHOICE ER, LLC, a Texas limited liability company, manager of each of
the foregoing companies

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer



EAST\136442819.1 

--------------------------------------------------------------------------------

 



GUARANTORS CONTINUED:

AJNH MEDICAL CENTER LLC, a Texas limited liability company

ALVIN MEDICAL CENTER LLC, a Texas limited liability company

AUSTIN BRODIE MEDICAL CENTER LLC, a Texas limited liability company

BRIAR FOREST-ELDRIDGE MEDICAL CENTER LLC, a Texas limited liability company

BRUSHY CREEK MEDICAL CENTER LLC, a Texas limited liability company

CENTER STREET DP MEDICAL CENTER LLC, a Texas limited liability company

COLONIAL LAKES MEDICAL CENTER LLC, a Texas limited liability company

CONROE MEDICAL CENTER LLC, a Texas limited liability company

COPPERWOOD MEDICAL CENTER LLC, a Texas limited liability company

CULEBRA-TEZEL MEDICAL CENTER LLC, a Texas limited liability company

EAGLES NEST MEDICAL CENTER LLC, a Texas limited liability company

EAST PFLUGERVILLE MEDICAL CENTER LLC, a Texas limited liability company

ECC MANAGEMENT, LLC, a Texas limited liability company

FCER MANAGEMENT, LLC, a Texas limited liability company

FRIENDSWOOD MEDICAL CENTER LLC, a Texas limited liability company

 

By: FIRST CHOICE ER, LLC, a Texas limited liability company, sole member of each
of the foregoing companies

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer



EAST\136442819.1 

--------------------------------------------------------------------------------

 



GUARANTORS CONTINUED:

GLEANNLOCH FARMS MEDICAL CENTER LLC, a Texas limited liability company

HILLIARD MEDICAL CENTER LLC, a Texas limited liability company

HOUSTON 9520 JONES MEDICAL CENTER LLC, a Texas limited liability company

KATY ER CENTER LLC, a Texas limited liability company

KINGWOOD MEDICAL CENTER LLC, a Texas limited liability company

KUYKENDAHL MEDICAL CENTER LLC, a Texas limited liability company

LA PORTE MEDICAL CENTER LLC, a Texas limited liability company

LAKEWOOD FOREST MEDICAL CENTER LLC, a Texas limited liability company

LEAGUE CITY MEDICAL CENTER LLC, a Texas limited liability company

LOUETTA MEDICAL CENTER LLC, a Texas limited liability company

 

By: FIRST CHOICE ER, LLC, a Texas limited liability company, sole member of each
of the foregoing companies

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer



EAST\136442819.1 

--------------------------------------------------------------------------------

 



GUARANTORS CONTINUED:

OPFREE, LLC, a Texas limited liability company

PEARLAND PARKWAY MEDICAL CENTER LLC, a Texas limited liability company

PEARLAND SUNRISE MEDICAL CENTER LLC, a Texas limited liability company

PFLUGERVILLE MEDICAL CENTER LLC, a Texas limited liability company

POTRANCO MEDICAL CENTER LLC, a Texas limited liability company

ROSENBERG MEDICAL CENTER LLC, a Texas limited liability company

SAN ANTONIO NACOGDOCHES MEDICAL CENTER LLC, a Texas limited liability company

SIENNA PLANTATION MEDICAL CENTER LLC, a Texas limited liability company

SSH MEDICAL CENTER LLC, a Texas limited liability company

STERLING RIDGE MEDICAL CENTER LLC, a Texas limited liability company

SUMMERWOOD MEDICAL CENTER LLC, a Texas limited liability company

WATERSIDE MEDICAL CENTER LLC, a Texas limited liability company

WILDERNESS-HARDY OAK MEDICAL CENTER LLC, a Texas limited liability company

 

By: FIRST CHOICE ER, LLC, a Texas limited liability company, sole member of each
of the foregoing companies

 

 

By:/s/ Thomas S. Hall

Name:Thomas S. Hall

Title:Chief Executive Officer

 

 



EAST\136442819.1 

--------------------------------------------------------------------------------

 



GUARANTORS CONTINUED:

NATIONAL MEDICAL PROFESSIONALS OF ARIZONA LLC, an Arizona limited liability
company

 

 

By:/s/ James M. Muzzarelli

Name:James M. Muzzarelli, M.D.

Title:President

 



EAST\136442819.1 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A., as Administrative Agent

 

By:/s/ Darleen R. DiGrazia

Name:Darleen R. DiGrazia

Title:Vice President

INCREMENTAL LENDER:BANK OF AMERICA, N.A.

 

By:/s/ Mark Hardison

Name:Mark Hardison

Title:Senior Vice President





EAST\136442819.1 

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

Revolving Commitments and Applicable Percentages for Revolving Commitments

(after giving effect to the First Amendment to the Credit Agreement)

 

Lender

Original Revolving Commitment

Commitment to Incremental Revolving Increase

Revolving Commitment (after giving effect to First Amendment)

Applicable Percentage

(Revolving Commitment after giving effect to First Amendment)

Bank of America, N.A.

$
8,571,428.56 
$
20,000,000.00 
$
28,571,428.56 

40.816326514% 

Bank of Montreal

$
7,857,142.86 

-

$
7,857,142.86 

11.224489800% 

SunTrust Bank

$
7,857,142.86 

-

$
7,857,142.86 

11.224489800% 

Regions Bank

$
7,142,857.14 

-

$
7,142,857.14 

10.204081629% 

Fifth Third Bank

$
6,428,571.43 

-

$
6,428,571.43 

9.183673471% 

Raymond James Bank, N.A.

$
5,000,000.00 

-

$
5,000,000.00 

7.142857143% 

LegacyTexas Bank

$
4,285,714.29 

-

$
4,285,714.29 

6.122448986% 

Goldman Sachs Bank USA

$
2,857,142.86 

-

$
2,857,142.86 

4.081632657% 

 

 

 

 

 

Total

$
50,000,000.00 
$
20,000,000.00 
$
70,000,000.00 

100.000000000% 

 

 

EAST\136442819.1 

--------------------------------------------------------------------------------